Title: To Thomas Jefferson from Martha Jefferson Randolph, 30 January 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     
                     Jan. 30 1808
                  
                  I must beg the favor of you My Dearest Father to forward the enclosed, it is from Jane to her Sister and there is no mode of comunication at present unless through you. I suppose you have heard of the loss of your dam. Mr Randolph begs particularly that you will transmit your orders about the repairs to him he has nothing to do having two overseers to overlook his business and will do the dam with your own hands without it’s costing you any thing; he thinks Bacon has not understanding & Shoemaker wants honesty to do it properly I know it will give him real pleasure to recieve any little commission from you and it can not possibly put him to the least inconvenience. adieu My Dearest Father we have no post yet I suppose from the hight of the water courses.
                  Yours sincerely
                  
                     M Randolph
                     
                  
               